Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication No. 2004/0135986) hereinafter Lee in view of Kazutoshi (JP2006301525.
Regarding claim 1, Lee teaches (Figs. 8, 9 and 9A) a pellicle removal tool (abstract: de-pellicle tool 30 to remove a pellicle frame 61 from a reticle 60) comprising: a stage (stage at least comprises a base 31, multiple supports 34, support frame 35 and platform 37 under the mask/pellicle 60) that holds a photomask (par. 0001: reticle or mask 60) in a fixed position relative to an associated pellicle (par. 0031: lifting the pellicle frame from the reticle; also as shown in Fig. 9, lower surface of lift block housing 44 prevents lifting of the reticle/mask when pin opening 62 of the pellicle frame 61 is engaged with elongated lift pin 49 and the pellicle frame 61 lifted); two or more arms (par. 0039 and Figs. 9, 9A: each lift pin at least comprises elongated lift pins 49 and pin mount extension 48) positioned around the stage (see Figs. 8 and 9 which shows arms are positioned in two opposite sides of the stage) and configured to engage pellicle side wells (pins openings 62 as shown in Fig. 9A) of the pellicle; and two or more actuators (each actuator at least comprises two lift lobes 54, each connected to one lobe connector shaft 55, lobe connector shafts 55 rotated with a shared handle 56 as described in par. 0040 and shown in Figs. 8 and 9) each configured to independently adjust at least a vertical position of a corresponding one of the two or more arms (par. 0040, lines 19-37; as shown in Fig. 8, each handle 56 acts independently); wherein the two or more actuators are further capable of lifting the two or more arms in a sequential order from one arm to the next arm so as to apply a sequence of lifting forces around the pellicle with the stage holding the photomask in a fixed position for removal of the pellicle from the photomask (the arms on each side of the pellicle can be lifted separately because they have respective actuating handles 56); however Lee is silent of sequential order of actuating each handle 56.
Kazutoshi teaches (see machine translated document attached) a method of lifting a large pellicle frame 61 with long side length of 500mm or more (par. 0009, 0022, 0025) with inserting arm (projection) of actuator (peeling jig 54) into pellicle side wells (recessed portions 63) of the pellicle 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of pellicle removing tool of Kazutoshi in pellicle removing tool of Lee and remove the pellicle in sequential order of actuating the arms. Doing so would make it possible to lift large pellicle frames easily and safely and without requiring a large force as set forth in Kazutoshi.
Regarding claim 2, Lee teaches (Figs. 8, 9 and 9A) each of the two or more actuators comprises a first actuator that adjusts a vertical position of the corresponding arm (up and down movement of the actuators to move the lift pins 49 and pin mount extensions 48 (arms in instant invention) up and down) and a second actuator that adjusts a lateral position of the corresponding arm (actuators at least comprising slide knob and shaft collar that horizontally move the support arms 43 (in X direction shown below) according to par. 0038 and shown in Figs. 8 and 9).

    PNG
    media_image1.png
    729
    959
    media_image1.png
    Greyscale

Regarding claim 4, Lee teaches (Figs. 8, 9 and 9A) each of the two or more arms (48 and 49) comprises a pin (lift pins 49) configured for engagement with the pellicle side wells (see engagement of 49 with pin opening 62 in Fig. 9A).
Regarding claim 5, Lee teaches (Figs. 8, 9 and 9A) two or more columns (par. 0039: lift block housings 44 on each side make an individual column), each of the two or more arms being housed within a corresponding one of the two or more columns (see Figs. 8 and 9 and entire par. 0039).
Regarding claim 6, Lee teaches (Figs. 8, 9 and 9A) a position of each of the columns is adjustable (they move horizontally with movement of the support arms 43 in X direction shown above).
Regarding claim 7, Lee teaches (Fig. 8) the two or more columns are mounted on linear motion bearings (slide shafts 38 and shaft openings described in par. 0037 and shown in Fig. 8).
Regarding claim 8, Lee teaches (Fig. 8) the linear motion bearings comprise rails (slide shafts 38).
Regarding claim 9, Lee teaches (Figs. 8, 9, 9A and 11) the stage comprises a plate holder into which the photomask is inserted (par. 0041, lines 5-16: plate holder comprises at least a plurality of generally L-shaped cross-sectional configuration reticle clamps 64).
Regarding claim 10, Lee teaches (Figs. 8, 9, 9A and 11) the plate holder is removable from the tool (par. 0041, lines 5-16: each reticle clamp 64 secured to the support frame 35 typically by threaded fasteners 66; therefore the plate holder is removable).
Regarding claim 11, Lee teaches (Figs. 8, 9, 9A and 11) the plate holder comprises a clamp mechanism (clamp tabs 65, clamp tab actuating levers 68 and handles 69) that secures the photomask within the plate holder (par. 0041, lines 5-16).
Regarding claim 12, Lee teaches (Figs. 8, 9, 9A and 11) the clamp mechanism comprises an adjustable banking arm (clamp tab actuating levers 68 and handles 69).
Regarding claim 14, Lee teaches (Figs. 8, 9 and 9A) a position of each of the columns is independently adjustable (they move horizontally with movement of the support arms 43 in X direction shown above).
Regarding claim 15, Lee teaches one or more lighting elements (par. 007, lines 1-6: light energy).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kazutoshi as applied to claim 1 above and further in view of Aoki (US Publication No. 2012/0057140).
Regarding claim 3, Lee teaches the two or more actuators comprise rack and pinion or other mechanism known by those skilled in the art, to facilitate advancing each pellicle lift unit 42 on the slide shafts 38 toward or away from the support frame 35, as shown in FIG. 7. (par. 0038) lead screws; other mechanism known by those skilled in the art include a rack and pinion mechanism; however Lee is quiet regarding this specific moving mechanism.
Aoki teaches a stage with a moving mechanism that can be linear motor, a ball screw, a belt type or rack and pinion (see par. 0168).
Because these two moving mechanisms were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute lead screw moving mechanism for rack and pinion moving mechanism.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kazutoshi as applied to claims 1 and 9 above and further in view of Shibazaki (US Publication No. 2006/0098184).
Regarding claim 13, Lee teaches the plate holder (that holds the reticle/mask) comprises tabs (par. 0041: clamp tabs 65 which is shown in Fig. 11) that engage the photomask; but does not explicitly teach the tabs to be flexible. 
Shibazaki teaches a stage with a reticle holder 211 having a contacting part 322 made of a springbody 322a (sponge or rubber), so that it does not damage the reticle R which it contacts (see par. 0072).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use flexible tabs to contact the reticle/mask in pellicle removal tool of Lee. Doing so would prevent damage to the reticle/mask as set forth in Shibazaki.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.      Choi et al. (US2016/0154299) teaches pellicle removal tool 101 having plurality of actuators around perimeter of a pellicle frame 111 to remove the pellicle frame 111 from a photomask substrate 120 (see par. 0166 and Figs. 10A, 10B).      Ohno et al. (2015/0318200) teaches a substrate separation apparatus to sequentially apply force along a side of the substrate (see arrow 81 in Fig. 5) to securely detach the substrate (abstract, par. 0035).      Susumu (JP2007298870) teaches a peeling jig for pellicle to simultaneously apply peeling force of two opposite sides of the pellicle (see Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHDI H NEJAD/Examiner, Art Unit 3723